DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
	The drawings filed on 06/10/16 are accepted.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Claim 1, line 18 and claim 11, line 21 disclose “the magnitude.” However, there is no antecedent basis for the magnitude. The examiner did not consider this lack of antecedent basis to rise to the level of a 112 rejection, since one of ordinary skill in the art would understand what was meant. However, this should still be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In the non-final rejection of 04/15/21, the examiner objected to claim 5 stating: “Claim 5 appears to disclose similar information as the limitation of claim 1, which states, “wherein the processor further determines … depending on the magnitude of the variation in the determined electrical parameter …” Claim 5 would therefore appear to represent a potentially redundant limitation and should perhaps be deleted. The examiner requests that the applicant comment in the next response on whether claim 5 is actually redundant or not.”
In the applicant’s response of 07/15/21, the applicant responded, “In response, claim 1, from which claim 5 depends, has been amended to delete the noted term ‘magnitude’ as claimed in claim 5.” However, the “magnitude” that the applicant deleted was in line 19 of independent claim 1. Lines 15-18 of claim 1 still state, “wherein the processor further determines whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer of the network depending on the determined decision variable and depending on the magnitude of the variation in the determined electrical parameter.” This limitation is still substantially similar to the limitation of claim 5, and it is still not clear whether the limitation in claim 1 is redundant to the limitation in claim 5 or whether both limitations are meant to exist, perhaps as a repeating of the same operation in some sort of iterative manner. 

For the reasons above, and since the applicant’s response did not clarify the examiner’s previous inquiry, independent claims 1 and 11 (as well as their dependent claims) are now rejected. 

Examiner’s Note - Allowable Subject Matter
 With respect to independent claim 1, the following limitations were not found, taught, or disclosed by the prior art. Independent claim 11 possesses similar limitations. All other limitations depend on independent claims 1 and 11.
wherein the processor further determines whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer of the network depending on the determined decision variable and depending on the magnitude of the variation in the determined electrical parameter
wherein if a ratio of the variation of the voltage and a variation of the current is smaller than a threshold it is determined that the electrical parameter is caused by a variation in the operational state of an electrical consumer, if the ratio is larger than a threshold it is determined that the electrical parameter is not caused by a variation in the operational state of an electrical consumer
The combination of these limitations was not found, taught, or disclosed by the prior art. However, for the reasons above, these limitations also raise 112 issues that must be resolved before the case can be allowed. Depending on how the claims are amended to overcome the 112 rejection, an art rejection may later be necessitated.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-15 have been considered but are moot in view of the new grounds of rejection. Because the above new grounds of rejection was not previously discussed in the previous action, and because the new grounds of rejection were not necessitated by the applicant’s amendments to the claims, this action is hereby made non-final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCulloch et al (GB 2465367 A) discloses a variable power load detector apparatus and method.
Reynolds (US PgPub 20120001617) discloses an apparatus for calibrated non-invasive measurement of electrical current.
Carter et al (US PgPub 20090281742) discloses an automated hierarchical classification for utility systems with multiple sources.
Edwards et al (US Pat 7698233) discloses a system and method for determining expected unserved energy to quantify generation reliability risks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        10/22/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862